COURT OF APPEALS OF VIRGINIA


Present: Judges Coleman, Willis and Senior Judge Hodges
Argued at Norfolk, Virginia


ROBERT L. BRANCH, S/K/A
 ROBERT LEVON BRANCH
                                        MEMORANDUM OPINION * BY
v.        Record No. 1408-96-1         JUDGE SAM W. COLEMAN III
                                             JULY 8, 1997
COMMONWEALTH OF VIRGINIA


         FROM THE CIRCUIT COURT OF THE CITY OF PORTSMOUTH
                    Von L. Piersall, Jr., Judge

          Brenda C. Spry, Deputy Public Defender, for
          appellant.

          (James S. Gilmore, III, Attorney General;
          Margaret Ann B. Walker, Assistant Attorney
          General, on brief), for appellee. Appellee
          submitting on brief.



     The defendant was convicted in a bench trial of robbery in

violation of Code § 18.2-58.   On appeal, he challenges the

sufficiency of the evidence to prove that he was the robber.

Finding no error, we affirm the conviction.

     We view the evidence in the light most favorable to the

Commonwealth, as the prevailing party, and grant to it all

reasonable inferences fairly deducible therefrom.   Higginbotham

v. Commonwealth, 216 Va. 349, 352, 218 S.E.2d 534, 537 (1975).

So viewed, the evidence proves that the victim was approached

from behind and knocked down, a coat was thrown over his head and

his pockets were emptied.   After the robbery, he told the police
     *
       Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
officers at the scene that he had thirteen dollars in his pocket,

however, at trial he testified that he had given a friend five

dollars right before he was attacked.   The victim did not see and

could not identify his assailant.   He testified that he "just

felt the guy on me."

     Wayne Henson, a friend of the victim, testified that after

the victim left his house Henson and his cousin were alerted by

Henson's mother to go see about the victim.   When Henson and his

cousin went down the street, they found the victim on the ground

with the defendant "over top of" him and "another person there

but he was standing" nearby.   When Henson started towards the

person standing near the victim, that person ran away.   Henson

testified that in order to get the defendant "off of from on top

of" the victim "[m]y cousin tackled him" and held him until the

police arrived.   Officers C. T. Durham and Robert Joyner

testified that, after they arrived on the scene, they arrested

the defendant and recovered eight dollars from his pocket.
     The defendant argues that because the evidence proves that

he was only standing "over top" the victim and fails to prove

that he was touching the victim, it was insufficient to prove

that he was the robber.   The defendant contends that he was

merely an observer and that the person who ran from the scene was

the robber.   However, the defendant would have us view the

evidence and reasonable inferences deducible therefrom in the

light most favorable to him and to disregard the testimony from




                               - 2 -
which the fact finder could reasonably infer that he was the

robber.   In view of the testimony that the victim was on the

ground, that he "just felt the guy on me," Henson's testimony

that the defendant was "over top of" the victim, and that his

cousin "tackled" the defendant in order to get him "from on top

of" the victim, the evidence was sufficient for the fact finder

to infer that Henson and his cousin subdued the defendant and

held him until the officers arrived because the defendant was

robbing the victim.   After the defendant was arrested, he had an

amount of money on him consistent with the amount that was taken

from the victim.   The fact finder was not required to accept the

defendant's version and could infer that his story was fabricated

to conceal his guilt.   See Speight v. Commonwealth, 4 Va. App.
83, 88, 354 S.E.2d 95, 98 (1987) (en banc).   Because credible

evidence supports the trial court's decision, we affirm the

conviction.

                                                         Affirmed.




                               - 3 -